Citation Nr: 1750875	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected sinusitis.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now resides with the RO in Providence, Rhode Island.  

In his July 2012 VA 9 form, the Veteran indicated that he would like a Board hearing regarding his claim for an increased rating for his sinusitis.  In a July 2017 VA 9 form, the Veteran indicated that he would not like a Board hearing regarding his claim for an increased rating for his sinusitis.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).


FINDING OF FACT

The record does not reflect three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for sinusitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in June 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase for sinusitis on June 30, 2009.  Therefore, the period under consideration begins on June 30, 2008.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's sinusitis has been evaluated at 10 percent under Diagnostic Code 6513 for sinusitis, maxillary, chronic.  38 C.F.R. § 4.97 (2016).  Chronic maxillary sinusitis is rated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.

A Note to the General Rating Formula for Sinusitis indicates that an incapacitating episode of sinusitis means one that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note.

Facts

The Veteran contends that his service-connected sinusitis is more disabling than reflected by the 10 percent rating currently assigned.

The medical evidence of record includes VA examination and private treatment reports, which the Board will discuss chronologically.  The Veteran has specified a number of private treatment records to be considered.  The Board notes that many of these records are dated outside of the appeal period beginning June 30, 2008, but the Board has reviewed those records dated within the appeal period.

A June 2008 record from Dr. Ak. notes sinus pressure and indicates no other symptoms.  A June 2009 primary care note from Alexandria Community Based Outreach indicates that the Veteran has chronic sinus problems.  The note indicates that the Veteran has tried Claritin, Zyrtec, and Veramist and sees an allergist.  The note also reflects the Veteran's reports that since moving to the DC area, his allergies have become much worse and can bother him all year although less so in the dry months and worse during and after rain.  The primary note includes an assessment that the Veteran continue care with his private primary care physician allergist and continue current medications Alavert and Veramyst.

A July 2009 report from Dr. B. indicates that the Veteran experiences sinus pressure, infection, and worsening sinuses during the winter.  The doctor indicated that the Veteran takes Nasonex sprays and Alovert pills for chronic sinusitis.  In August 2009, the Veteran underwent a VA examination for his service-connected sinusitis.  As the Veteran has indicated that his lay assertions were not considered by the examiner, the Board does not find this examination adequate or probative.  
Additional records from Dr. Ak. from 2009-2011 consistently note sinusitis and various medications.  A September 2016 note from Dr. Ak. indicates that the Veteran presented with sinus pressure and was feeling better at the time of examination.  

In June 2017, the Veteran underwent another VA examination for his service-connected sinusitis.  The VA examiner indicated a diagnosis of allergic rhinitis and chronic sinusitis maxillary.  The examination report reflects the Veteran's statements that his condition got worse when he moved to Washington, DC.  As to current symptoms, the examination report indicates that the Veteran has pressure behind both eyes and sometimes has difficulty waking up in the morning due to sleepiness.  The examiner noted nasal congestion in both ears and pain on top of the Veteran's teeth due to sinus pressure.  

The examiner indicated that the Veteran reported that he gets sinus infections 2-3 times a year, which are treated with antibiotics.  As to current medication, the examiner listed Singulair, Allegra, Zyrtec, nasal spray, Benadryl, and Phenylephrine.  The examiner indicated that the Veteran has episodes of sinusitis.  The examiner did not indicate that the Veteran experiences headaches, pain or tenderness of affected sinuses, purulent discharge, or crusting.  The VA examiner indicated that the Veteran had not had non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The VA examiner indicated that the Veteran had not had incapacitating episodes of sinusitis requiring prolonged (4-6 weeks) of antibiotics treatment in the past 12 months.  The VA examiner also indicated that the Veteran has not had surgery related to his sinuses.  

Regarding the Veteran's rhinitis, the VA examiner indicated there is not greater than 50% obstruction of the nasal passage on both sides due to rhinitis and no complete obstruction on the left or right side due to rhinitis.  The VA examiner indicated there is no permanent hypertrophy of the nasal turbinates and no nasal polyps.  The VA examiner also indicated that the Veteran does not have any granulomatous conditions.  The VA examiner did not indicate that the Veteran has larynx and pharynx conditions or a deviated nasal septum.  The VA examiner did not indicate that the Veteran has tumors or neoplasms related to any diagnosis for a sinus condition.  The VA examiner did not indicate that the Veteran has anatomical loss of part of the nose or scars.  

As to lay statements, in his December 2010 notice of disagreement, the Veteran indicated that the VA did not consider all relevant medical documentation needed to make a sound decision, which includes evidence from Dr. I., Dr. Al., Dr. Ak., and Dr. Az.  The Veteran indicated that additionally, the VA did not consider the medical documentation from the Public Health Services (PHS) Nurses.  As mentioned, the Board has reviewed these records during the appeal period.  In his July 2012 VA 9 form, the Veteran stated that he was misquoted during his August 2009 VA examination.  He indicated that he told the examiner that his sinusitis episodes were incapacitating as outlined in the regulations in which he had at least three incapacitating episodes that required antibiotics.

Merits

Having reviewed the evidence of record, medical and lay, the Board determines that a higher rating is not warranted for the Veteran's service-connected sinusitis.

The Veteran has indicated that he gets sinus infections 2-3 times a year.  As private treatment records also reflect that the Veteran gets sinus infections, the Board finds the Veteran's reports credible.  Private treatment records also indicate sinus pressure, headaches, and pain.  In light of this evidence, the Board finds that the Veteran has had at least three non-incapacitating episodes a year with pain and headaches, which are commensurate with a 10 percent rating.  However, a higher rating cannot be assigned.

While the Board acknowledges that the Veteran has sinus infections and symptoms of pain and headaches associated with his sinus condition, the record does not suggest that he experiences more than six non-incapacitating episodes a year, which is required for a 30 percent rating.  Nor has the Veteran alleged more than six non-incapacitating episodes a year.  As mentioned, the Veteran has reported 2-3 sinus infections a year.  He has indicated that his symptoms have become worse since he relocated to Washington, DC but has not indicated that he has had additional episodes of sinusitis as a result.  As such, the Board finds that the evidence does not support a 30 percent rating based on non-incapacitating episodes.  

As to a 30 percent rating based on incapacitating episodes, the Board acknowledges the Veteran's assertion that he has three incapacitating episodes per year with use of antibiotics.  As mentioned, the General Rating Formula defines incapacitating episodes as requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note.  However, the record does not reflect that the Veteran's sinusitis condition requires bed rest.  The June 2017 VA examiner explicitly indicated that the Veteran's sinusitis had not resulted in incapacitating episodes in the previous year, and the Board finds the VA examiner's assessment probative.  

The VA examiner considered the Veteran's symptoms and assessed relevant rating criteria.  The VA examiner also considered the Veteran's specific reports of having three incapacitating episodes per year with the use of antibiotics.  The June 2017 VA examiner's assessment is also in line with the record.  Throughout the appeal period, there are numerous treatment reports of record from various physicians regarding the Veteran's sinus condition.  While examiners consistently noted complaints of sinus pressure and use of various medications, there is no indication in the record of bed rest.  As such, the Veteran's reports, while credible, are outweighed by the overall record, and the Board finds that the record does not support that the Veteran had three or more incapacitating episodes.  As such, a 30 percent rating is also not warranted based on incapacitating episodes.      

Moreover, even if the Board construes the Veteran's 2-3 sinus infections a year as incapacitating episodes, a 30 percent rating requires three incapacitating episodes and antibiotics for at least four weeks.  While the record reflects that the Veteran takes numerous medications for his sinus condition, there is no indication of use of antibiotics for 4-6 weeks.  While the Veteran has indicated that he takes antibiotics for sinus infections, the overall record does not suggest that he is required to take antibiotics for at least four weeks for any sinus related condition.  

Nor is a 50 percent rating warranted.  The June 2017 VA examiner indicated that the Veteran has not had surgery for his sinus condition and does not have pain or tenderness of affected sinuses, purulent discharge, or crusting.  As a 50 percent rating requires radical surgery or specific symptoms following repeated surgeries and the Veteran has not had any surgery for his sinuses, a 50 percent rating is not warranted.  

While a higher rating is not warranted under the General Rating Formula for Sinusitis, the Board has considered whether a higher rating is warranted under other potentially applicable diagnostic codes regarding disorders of the nose and throat.  However, the June 2017 VA examiner indicated that the Veteran does not have a deviated nasal septum or scars or loss of part of the nose.  Nor has the Veteran alleged any such conditions.  As such, a higher rating cannot be granted under the diagnostic codes for those conditions or for scars.  38 C.F.R. § 4.97, Diagnostic Codes 6502 and 6504; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The record does reflect that the Veteran also has allergic rhinitis as indicated by the June 2017 VA examiner.  The Board has therefore considered whether a separate rating for rhinitis is warranted.  Under Diagnostic Code 6522 for allergic rhinitis, allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side is rated at 10 percent.  38 C.F.R. § 4.97.  While the June 2017 VA examiner diagnosed the Veteran with allergic rhinitis, the VA examiner indicated that the Veteran does not have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side due to rhinitis.  As such, a separate 10 percent rating is not warranted for rhinitis.  Nor is a 30 percent rating warranted.  A 30 percent rating under Diagnostic Code 6522 requires polyps, and the June 2017 VA examiner indicated that the Veteran does not have nasal polyps.    

The Board has also considered a rating for other forms of rhinitis.  However, the June 2017 VA examiner indicated that the Veteran does not have hypertrophy of the nasal turbinates or any granulomatous conditions.  As such, the diagnostic codes for other forms of rhinitis, bacterial and granulomatous, are not applicable.  38 C.F.R. § 4.97, Diagnostic Codes 6523-6524.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the appeal period has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. at 505.  At no time during the appeal does the record suggest three or more incapacitating episodes or more than six non-incapacitating episodes due to sinusitis.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

Given the overall record, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected sinusitis.
ORDER

A disability rating in excess of 10 percent for service-connected sinusitis is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


